Citation Nr: 0403709	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as a residual of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from September 1963 to 
April 1967, and from July 1971 to June 1988.  He served in 
the Republic of Vietnam during his first period of service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
RO that, among other things, denied service connection for 
bladder cancer.  In June 2000 the veteran appeared and gave 
testimony at a hearing in Washington, D.C., before the 
undersigned Board member.  A transcript of this hearing is of 
record.  

In January 2001 the Board reopened previously denied claims 
for service connection for left hear hearing loss, and 
migraine.  The reopened claims, and the claim for service 
connection for bladder cancer were remanded.  Following 
additional development the RO granted service connection for 
hearing loss and migraine, and confirmed the denial of 
service connection for bladder cancer.  The case has been 
returned to the Board for consideration of the remaining 
issue of entitlement to service connection for bladder 
cancer.



FINDING OF FACT  

1.  The veteran's bladder cancer was not shown during service 
or for several years after separation from service.  

2. The veteran's bladder cancer is not a residual of his 
exposure to Agent Orange, or any other disease or injury 
during service.  


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by service, 
nor may its incurrence during service be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 became law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) found that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  Id., slip op at 16-17.  The majority in 
Pelegrini also found that the VCAA notice letter should be 
sent to a claimant prior to the rating action that decided 
his claim.  

In a letter dated in February 2002, the RO informed the 
veteran of the evidence needed to substantiate his claims, 
and of who was responsible for obtaining what evidence.   In 
addition, the notice letter of February 2002 informed the 
veteran that VA needed all treatment records from the doctor 
who told him of a relationship between bladder cancer and 
herbicide exposure, as well as a statement from that doctor 
regarding that relationship.  The February 2002 VCAA notice 
told the veteran of his responsibility for submitting 
evidence, and thereby put him on notice to submit such 
evidence in his possession.

The VCAA notice of February 2002 was provided after the 
initial adjudication of the veteran's current claim.  
However, the delayed notice in this case did not prejudice 
the veteran.  While the veteran did submit further relevant 
evidence subsequent to initial adjudication of this claim, he 
would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  In this regard, it is apparent from a review 
of the veteran's most recent supplemental statement of the 
case dated in October 2002 that the RO at that time 
considered the veteran's current claim on a de novo basis 
after consideration of all the relevant evidence of record.  

In addition, the initial adjudication occurred prior to 
enactment of the VCAA.  Therefore the requirement that notice 
be provided prior to initial adjudication is inapplicable.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994) 
(holding that a statute has a prohibited retroactive effect 
if it "impose[s] new duties with respect to transactions 
already completed" or "attaches new legal consequences to 
events completed before its enactment").  The notice 
requirement is a new duty that would attach to a completed 
transaction, namely the initial rating decision.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The veteran has 
received a VA examination.  It is true that the VA physician 
who conducted this examination did not have the pathology 
studies or operative reports reflecting the veteran's 1995 
surgery on his bladder tumor available for review at the time 
of the examination.  However, inasmuch as there is no 
competent evidence linking the bladder cancer to service, 
further examination is not warranted.

Because VA has complied with the VCAA notice requirements, 
has provided required examinations, and obtained all relevant 
and available records; there is no reasonable possibility 
that further efforts could aid in substantiating the 
veteran's current claim.  38 U.S.C.A. § 5103A(a)(2).  Since 
that is the case, the Board will now consider the veteran's 
current claim based on the evidence of record.  

Factual Background

The veteran's service medical records from both of his 
periods of military service, including the reports of the 
examinations prior to service enlistment and the examinations 
prior to service discharge contain no complaints, findings, 
or diagnoses indicative of bladder cancer.

Private medical records and statements from private 
physicians reveal treatment in January 1995 for hematuria 
that had begun early that month.  A urologic evaluation and 
intravenous pyelogram showed a bladder tumor and a CT scan 
with contrast also showed a slight nodule on the right side 
of the pelvis that was most likely a bladder tumor.  After a 
cystoscopy and biopsy, a transurethral resection was 
performed.  It was determined that the veteran had only a 
superficial bladder cancer that was well differentiated.  The 
tumor was papillary transitional cell carcinoma, well 
differentiated and without muscle invasion.  Close urologic 
follow-up was all that was deemed to be necessary.  

During a June 2000 hearing at the Board, before the 
undersigned, the veteran testified that he served in Vietnam, 
and was found to have bladder cancer in January 1995.  He 
said that one doctor had told him that the cancer could have 
been related to cigarette smoking.  The veteran also 
testified that his primary care physician told him that it 
could not be determined that Agent Orange was a direct cause 
of the bladder cancer, but probably was a contributing 
factor.

After a VA genitourinary examination conducted in June 2002, 
the impression was bladder cancer, currently no recurrence.  
The examiner noted that no pathology studies or operative 
report were available for review, but the physician also 
commented that there was no evidence that showed any 
association of bladder cancer to exposure to Agent Orange and 
that a more likely risk factor was a significant tobacco 
history.  The examiner also said that there was no evidence 
suggesting any relationship between the veteran's bladder 
cancer and an injury or disease during service.    

Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131. Service connection may be granted 
for disease diagnosed after service providing the evidence 
establishes that it was incurred during service. 38 C.F.R. § 
3.303(d) (2002).  Cancer of the bladder may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101,1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to a herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements. First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.307(a)(6). Secondly, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e). Service connection for residuals of Agent 
Orange exposure also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure. See Combee v. Brown, 34 F. 3d 1039, 1044 
(Fed. Cir. 1994).  

Legal Analysis

Review of the service medical records reveal no findings 
indicative of bladder cancer.  The first evidence of such a 
disorder dates from early 1995, almost 7 years after the 
veteran's final separation from service.  Clearly, service 
connection for bladder cancer on a direct incurrence basis is 
not warranted, nor is it contended otherwise.  

The veteran has contended, however, that his bladder cancer 
was related to his exposure to the herbicide Agent Orange 
during his military service in the Vietnam.  The veteran is 
presumed to have been exposed to herbicides while in Vietnam.  
38 U.S.C.A. § 1116.  However, bladder cancer is not one of 
the diseases listed in 38 C.F.R. § 3.309(e) as presumptively 
attributable to herbicide exposure.  Service connection 
could, nonetheless, be established by competent evidence 
linking the bladder cancer to such exposure, or to another 
disease or injury in service.  See Combee v. Brown, 34 F.3d 
1039 (Fed.Cir.1994).  However, the record does not contain 
any competent medical evidence linking the veteran's bladder 
cancer to exposure to herbicides such as Agent Orange.  The 
only competent evidence, the opinion obtained on the VA 
genitourinary examination, is against the veteran's claim.  
He has not submitted any other competent evidence of a 
relationship between his bladder cancer and Agent Orange 
exposure, or any other disease or injury in service.  
Therefore, the Board in reviewing the available evidence must 
conclude that service connection for bladder cancer, claimed 
as a residual of exposure to Agent Orange is not warranted. 

ORDER

Service connection for bladder cancer, claimed as a residual 
of exposure to Agent Orange, is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



